EX-99.a.1 ARTICLES OF AMENDMENT AND RESTATEMENT DIMENSIONAL INVESTMENT GROUP INC. Dimensional Investment Group Inc., a Maryland corporation (hereinafter called the “Corporation”) registered as an open-end investment company under the Investment Company Act of 1940, as amended, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST The Corporation desires to amend and restate its Charter as currently in effect pursuant to these Articles of Amendment and Restatement.These Articles of Amendment and Restatement set forth every Charter provision currently in effect. These Articles of Amendment and Restatement do not increase the aggregate par value of the Corporation’s capital stock. SECOND The Charter of the Corporation is hereby amended by striking in their entirety Articles FIRST through NINTH, inclusive, and by substituting in lieu thereof the following: ARTICLE FIRST:Name and Definitions. Section 1.1.Name. The name of the Corporationis: Dimensional Investment Group Inc. Section 1.2.Definitions.Wherever they are used herein, the following terms have the following respective meanings: (a)“Class” means the two or more classes as may be established and designated from time to time by the Board of Directors pursuant to Section 5.7(a) hereof. (b)The term “Commission” shall have the same meaning given to such term in the 1940
